Citation Nr: 1516965	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a left elbow disability.

2.  Entitlement to an evaluation in excess of 30 percent for neuropathy of the left upper extremity.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's left elbow and neuropathy of the upper left extremity disabilities.  The Veteran timely appealed that decision.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

During the appeal, in a May 2012 rating decision, the Veteran's left elbow and neuropathy of the left upper extremity disability evaluations were increased to 40 percent disabling and 30 percent disabling, respectively, effective October 19, 2009-the date on which his claim for increased evaluation was received; the Board has recharacterized those claims in order to comport with that award of benefits. 

The Board has taken jurisdiction over the claim for TDIU on appeal in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increased evaluation.

The Veteran requested a Board hearing before a Veterans Law Judge in his September 2010 substantive appeal, VA Form 9.  He was scheduled for a hearing in March 2013, and he was informed of that hearing in a February 2013 letter.  The Veteran failed to report for that hearing, and as of the writing of this decision, he has not requested to reschedule that hearing nor has he provided good cause for failing to appear for his scheduled March 2013 hearing.  The Board will therefore proceed with this decision as if the Veteran has withdrawn his request for a hearing.  

The issue of increased evaluation for his left shoulder disability has been raised by the record in an October 19, 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

REMAND

The Board notes that the Veteran's last VA examination with respect to his left elbow and left upper extremity neuropathy disabilities was in December 2011, nearly 3.5 years ago.  The Board finds that a remand is necessary in order to obtain another VA examination so that the current severity of those disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left elbow and neuropathy of the left upper extremity disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, the AOJ should attempt to obtain from the Veteran a current TDIU Form, VA Form 21-8940, as well as any other appropriate development necessary for the TDIU claim.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his left elbow and left upper extremity neuropathy disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the left elbow/forearm, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.

The examiner should specifically address whether there is (1) unfavorable ankylosis of the Veteran's left elbow at an angle of less than 50 degrees; or, (2) a complete loss of supination or pronation of the Veteran's left elbow.

Then, the examiner should examine the Veteran's left upper extremity neuropathy, and state whether the impairment of his left upper extremity by the neuropathy found is more closely approximate to: moderate incomplete paralysis of; severe incomplete paralysis of; or, complete paralysis of all the radicular groups of his left upper extremity.  

Finally, the examiner should discuss the effects of the Veteran's left elbow and left upper extremity neuropathy disabilities on his employability.  If the Veteran is unemployed, the examiner should additionally opine whether the Veteran's left elbow and left upper extremity neuropathy disabilities preclude substantially gainful employment consistent with his education and work experience.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluations of his left elbow and left upper extremity neuropathy disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






